                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ANTWAIN JOSHUA STEWART,

      Plaintiff,

 v.                                                Case No. 20-CV-067

JILL KOLLMAN,

      Defendant.


                                     ORDER


      On July 2, 2020, the defendant filed a motion for summary judgment on the

merits. (ECF No. 19.) The court issued an order on July 10, 2020 explaining to

plaintiff Antwain Joshua Stewart, who is representing himself, that he had until

December 23, 2020 to file a response or request additional time. (ECF No. 26.) The

court warned Stewart that if he failed to respond or request additional time by that

deadline, the court would grant the defendants’ motion for summary judgment and

dismiss the case.

      On November 25, 2020, Stewart filed a motion for extension of time, (ECF

No. 29), which the court granted, giving him until January 25, 2021 to file a

response (ECF No. 30.) On January 28, 2021 and February 1, 2021 Stewart filed

two additional motions for extension of time, (ECF Nos. 32, 33), which the court

granted, giving him until March 1, 2021. On February 23, 2021, Stewart filed a

fourth extension of time (ECF No.35), which the court granted giving him until May
3, 2021. The court also warned Stewart that it was unlikely to grant any additional

extensions of time absent a showing of good cause.

       The May 3, 2021 deadline has passed, and Stewart still has not filed a

response. As such, the court will construe the motion as unopposed. The court has

reviewed the defendants’ motion, brief in support, and the undisputed facts, see Fed.

R. Civ. P. 56(e)(2), and concludes that the defendants are entitled to summary

judgment. Accordingly, the defendants’ motion is granted, and the case is dismissed.

       IT IS THEREFORE ORDERED that that the defendants’ motion for

summary judgment (ECF No. 19) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk of

Court will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing

in this court a notice of appeal within 30 days of the entry of judgment. See Federal

Rule of Appellate Procedure 3, 4. This court may extend this deadline if a party

timely requests an extension and shows good cause or excusable neglect for not

being able to meet the 30-day deadline. See Federal Rule of Appellate Procedure

4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from

judgment under Federal Rule of Civil Procedure 60(b). Any motion under Federal

Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of judgment.

                                          2
The court cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the judgment.

The court cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine what,

if any, further action is appropriate.

      Dated at Milwaukee, Wisconsin this 7th day of May, 2021.


                                              BY THE COURT:



                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          3
